IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0325
                             Filed October 26, 2016


JOHN C. GILBERT,
     Plaintiff-Appellant,

vs.

STATE OF IOWA, TERRY MAPES, and AGENTS,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Jasper County, Paul R. Huscher,

Judge.




      Inmate John Gilbert appeals the dismissal of his petition for writ of

mandamus. AFFIRMED.




      John C. Gilbert, Clarinda, pro se appellant.

      Thomas J. Miller, Attorney General, and John McCormally, Assistant

Attorney General, for appellees.




      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                               2


DOYLE, Judge.

          John Gilbert, an inmate at the Newton Correctional Facility, filed a petition

for writ of mandamus complaining of the operation of a barbershop in the facility. 1

He asserted the barbershop did not comply with Iowa law and was unsafe and

unsanitary.      He sought monetary damages, punitive damages, and injunctive

relief to compel the barbershop to operate in compliance with the Iowa Code

(2015). The State filed a motion to dismiss, contending Gilbert’s claims were

barred for failure to comply with the Iowa Tort Claims Act, Iowa Code chapter

669. After a hearing, the district court dismissed Gilbert’s petition, concluding:

                  [Gilbert]’s claim for monetary damages against these state
          agencies and employees falls squarely within the provisions of the
          Iowa Tort Claims Act, section 669.1 et seq. The district court does
          not have jurisdiction to determine such actions unless or until the
          claim has been submitted pursuant to the provisions of that chapter
          and a final disposition made by the attorney general or no
          disposition was made within six months after the claim was
          submitted. In this case, no claim has been made in accordance
          with chapter 669, and [his] claims for monetary damages must be
          dismissed. In addition, [Gilbert’s] claims for punitive damages are
          specifically prohibited by section 669.4.
                  The remaining claims in [Gilbert]’s petition involve assertions
          that the barbering operation within the prison system does not
          comply with statutory mandates regarding sanitation, safety, and
          skill. The State’s control and regulation of the barbering profession
          is found in chapter 158 of the Iowa Code. However, section
          158.2(7) provides that practices listed in section 158.1 do not
          constitute barbering when performed by: “Offenders committed to
          the custody of the director of the department of corrections who cut
          the hair or trim or shave the beard of any other offender within a
          correctional facility, without receiving direct compensation from the
          person receiving the service.”
                  The court finds that [Gilbert]’s petition does not state a claim
          upon which relief can be granted by the district court, and the same
          must be dismissed.

          Gilbert now appeals.

1
    Gilbert has since been transferred to the Clarinda Correctional Facility.
                                        3


       We have carefully reviewed the record, the briefs of the parties, and the

district court’s well-reasoned order.   Upon our review, we find any further

discussion of the issues by our court would not have precedential value or

change the disposition of this case. Accordingly, we affirm the district court’s

order dismissing Gilbert’s petition for writ of mandamus pursuant to Iowa Court

Rule 21.26(1)(a), (d), and (e).

       AFFIRMED.